DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the restriction requirement of 9/25/2020 is acknowledged on 10/15/2020. Applicant’s election of Group I reading on claims 33-54 without traverse is acknowledged. Claims 54-60 are withdrawn.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 33, the expressions “a movable body”, “first ends”, and “an operation amount detector” as recited are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms. For purpose of examination the body parts of the figure parts like arms legs and so on are considered as movable body. Regarding the operation amount detector the encoder element 55 is considered to be the recited 

Regarding claim 34, the expression “first tubes” as recited are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms.

Regarding claim 35, the expression “a controller” is considered indefinite since this element is not clearly identified in the instant specification and drawings.

Regarding claim 36, the expression “the controllers” lack antecedent basis. Only one control is disclosed in claim 35.

Regarding claim 35, the expressions “a movable body”, “an end coupled to the movable body”, and “an operation amount detector” as recited are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms. For purpose of examination, the motor controller (MC) is considered as the recited controller as disclosed in Figure 2B.

Regarding claim 40, the expressions “a first part”, “a second part”, “a first part coupler”, “an end of the first part”, “a second part coupler” and “an end of the second part” are considered indefinite since it is not clear what elements of the instant invention are to be 

Regarding claim 41, the expressions “a first coupler unit”, “a first coupler”, “a second coupler unit”, “a plurality of second couplers” and “second ends”, are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms. The expression “the first couplers” lack antecedent basis. Only one first is disclosed in line 2 of the claim.

Regarding claim 42, the expressions “a first coupler unit”, “a first coupler”, “a second coupler unit” , “plurality of second couplers”, “second ends”, “a third coupler unit” and “a plurality of third couplers”, “a fourth coupler unit”, “a plurality of fourth couplers” are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms. The expression “the first couplers” lacks antecedent basis.

Regarding claim 43, the expressions “a first coupler unit”, “a plurality of first couplers”, “a second coupler unit”, “a plurality of second couplers” and “second ends” are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms.



Regarding claim 46, the expressions “first coupler unit”, “a plurality of first electric power line couplers”, “second coupler unit”, “plurality of second electric power line couplers”, “first section electric power line part”, “second section electric power line part” and “first electric power line couplers” are considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms.

Regarding claim 50, the expression “an end” is considered indefinite since it is not clear what elements of the instant invention are to be considered as such since the specification does not appear to support these listed terms.

An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.


As best understood the claims are rejected below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a movable body”, “first ends”, and “an operation amount detector” as recited in claim 33; the expression “a controller” as recited in claim 35; the expressions “a first part”, “a second part”, “a first part coupler”, “an end of the first part”, “a second part coupler” and “an end of the second part” regarding claim 40; the expressions “a first coupler unit”, “a first coupler”, “a second coupler unit”, “a plurality of second couplers” and “second ends” regarding claim 41; the expressions “a first coupler unit”, “a first coupler”, “a second coupler unit” , “plurality of second couplers”, “second ends”, “a third coupler unit” and “a plurality of third couplers”, “a fourth coupler unit”, “a plurality of fourth couplers” as recited in claim 42; the expressions “a first coupler unit”, “a plurality of first couplers”, “a second coupler unit”, “a plurality of second couplers” and “second ends” as recited in claim 43; the expressions “first coupler unit”, “a plurality of first signal line couplers”, “second coupler unit”, “plurality of second signal line couplers”, “a first section signal line part”, and “a second section signal line part” as recited in claim 45; the expressions “first coupler unit”, “a plurality of first electric power line couplers”, “second coupler unit”, “plurality of second electric power line couplers”, “first section electric power line part”, “second  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33- 53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shibaura Institute Technology  (JP 2009-213671).
Regarding claim 33, Shibaura discloses a plurality of drive units each including an actuator that generates rotative force (elements 206 and 207 and the assembly of elements as shown in Figure  3 including worm gears 302, 302 are considered as drive units and motor elements 201 or 202 care considered as actuators as recited); a figure including a plurality of movable mechanisms (elements 208, 211 including the leg of a user as shown in Figure 2) and a plurality of rotative force transmitting members (elements 204 and 205 that are shown in Figure 2 transmit electrical signals between different the joint areas), the movable mechanisms each including a movable body that operates by the rotative force (the leg of the user as shown in Figure 2), the rotative force transmitting members including their respective first ends that are coupled to the movable bodies (all elements as shown in Figure 2 are directly or indirectly connected to each other); and an operation amount detector that detects an amount of operation of 

Regarding claim 34, the outer cover of flexible shaft elements 204 and 205 are inherently considered as tubes.

Regarding claim 35, element 401 is a controller element. 

Regarding claim 36, as shown in Figures 1-4 the lines connecting all the assembly components are considered as signal lines. 

Regarding claims 38-39, the actual leg of the user as shown in Figure inherently has bone members and joints as recited. In addition elements 208, 211 with rotating assembly arrangement as disclosed in Figure 3 are regarded as meeting the claimed structures. As shown in Figure 3, elements 301 and 302 are movable mechanisms as recited.

Regarding claims 48 and 49, as shown in Figure 2, positioned between the drive unit (203) and one of the movable bodies that corresponds to one of the rotative force transmitting members (211) is another one of the movable bodies (the top section of the user’s leg), and the one of the rotative force transmitting members extends through a central part of the other one of the movable bodies (elements 204 or 205). The actual 

Regarding claims 50-53, see rejection of claim 33 above. Element 401 is a controller element.


Allowable Subject Matter
Claims 37 and 40-47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711